WALKER, P. J.
There was evidence tending to show that the defendant sold the rock, with the larceny of which he was charged, to one Andrew Law, who, in innnocence of any criminal purpose in reference to it, removed it from the place where, the owner had it. Larceny may be committed by a sale of personal property belonging to another to an innocent purchaser, the latter taking it from the possession of the owner.—25 Cyc. 58; Walls v. State, 43 Tex. Cr. R. 70, 63 S. W. 328; Washington v. State, 106 Ala. 58, 17 South. 546. With this evidence in the case, the court was not in error in overruling the motion to exclude the testimony offered by the state, nor in refusing to give the affirmative charge in his behalf requested by the defendant.
Affirmed.